DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabe et al (US Publication No.: US 2020/0050062 A1, “Kabe”).
Regarding Claim 1, Kabe discloses a display device (Figure 14 or 15), comprising:
An array substrate (Figure 14 or 15, array substrate 5) and an opposite substrate which are oppositely arranged (Figure 14 or 15, opposite substrate 6b/6c), and
A liquid crystal layer between the array substrate and the opposite substrate (Figure 14 or 15, liquid crystal layer 10), 
The display device comprises a plurality of sub-pixels arranged in an array (Figure 4 discloses a plurality of sub-pixels Vpix), wherein
The array substrate comprises a first base (Figure 14 or 15, first base 1), and
A first electrode and a second electrode of each of the plurality of sub-pixels (Figure 14 or 15, first electrode 15, second electrode 17; Paragraph 0037, where Figure 9 discloses that the first and second electrodes are disposed in each of the plurality of sub-pixels),
The first and the second electrode is located on a side of the first base proximal to the liquid crystal layer (Figure 14 or 15, first electrode 15 and second electrode 17 are closer to liquid crystal layer 10 than base 1); and
The opposite substrate comprises a second base and an interference electrode of each of the sub-pixels (Figure 14 or 15, second base 1a, interference electrode 19a/19b), wherein
The interference electrode is located on a side of the second base proximal to the liquid crystal layer (Figure 14 or 15, interference electrode 19a/19b is closer to liquid crystal layer 10 than second base 1a), and
An orthographic projection of the interference electrode of each sub-pixel on the first base at least partially overlaps an orthographic projection of the second electrode of said each sub-pixel on the first base (Figure 14 or 15, interference electrode 19a/19b and second electrode 17 overlap at least partially).

Regarding Claim 2, Kabe discloses the display device according to claim 1, wherein the first electrode in the sub-pixel is a plate-shaped electrode (Figure 14, first electrode 15 is plate-shaped), and
The second electrode is a slit electrode (Figure 14, second electrode 17 is a slit electrode); 
The first electrode and the second electrode are sequentially arranged along a direction departing from the first base (Figure 14, first electrode 15 is disposed first from the first base 1, and then second electrode 17 is disposed over first electrode 15 sequentially);
The slit electrode comprises a main portion and at least one opening portion (Figure 11 discloses  main portion 170 of second electrode 17 and opening portion S); and wherein
The orthographic projection of the interference electrode in the sub-pixel on the first base at least partially overlaps an orthographic projection of the main portion of the slit electrode on the first base (Figure 14, interference electrode 19a and second electrode 17 overlap entirely).

Regarding Claim 3, Kabe discloses the display device according to claim 2, wherein the orthogonal projection of the interference electrode in the sub-pixel on the first base does not overlap an orthogonal projection of the at least one opening of the slit electrode on the first base (Figure 14, since interference electrode 19a overlaps second electrode 17 entirely, it does not overlap the openings in the slit electrode 17).

Regarding Claim 4, Kabe discloses the display device according to claim 2, wherein the main portion in each of the sub-pixels comprises a plurality of main sub-portions, a first connection portion, a second connection portion (Figure 11, as annotated below);
The plurality of main sub-portions are arranged at intervals, first ends of the plurality of main sub-portions are connected through the first connection portion, and second ends of the plurality of main sub-portions are connected through the second connection portion (Figure 11, as annotated below); 
The interference electrode in each of the sub-pixels comprises at least one interference sub-electrode (Figure 14 or 15, each interference electrode 19a/19b may be considered an interference sub-electrode).

    PNG
    media_image1.png
    410
    395
    media_image1.png
    Greyscale


Regarding Claim 5, Kabe discloses the display device according to claim 4, wherein
The interference electrode in each of the sub-pixels comprises a plurality of interference sub-electrodes (Figure 14, each interference electrode 19a may be considered an interference sub-electrode), and wherein
The interference sub-electrodes are arranged in one-to-one correspondence with the main sub-portions (Figure 14 discloses that the interference sub-electrode 19a are arranged in one-to-one correspondence with main sub-portions 17).

Regarding Claim 6, Kabe discloses the display device according to claim 4, wherein
The interference electrode in each of the sub-pixels comprises a plurality of interference sub-electrodes (Figure 14, each interference electrode 19a may be considered an interference sub-electrode), and wherein
Any one of the interference sub-electrodes corresponds to one of the main sub-portions, and one of the main sub-portions is located between orthographic projections of any two adjacent interference sub-electrodes on the first base (Figure 15, main sub-portions 17 are located between two adjacent interference sub-electrodes 19b).

Regarding Claim 7, Kabe discloses the display device according to claim 4, wherein
The interference electrode in each of the sub-pixels comprises one interference sub-electrodes (Figure 14, any interference electrode 19a may be considered an interference sub-electrode); wherein
The interference sub-electrode is arranged corresponding to a middle one of the plurality of main sub-portions (Figure 14, interference electrode 19a corresponding to middle one of the plurality of main sub-portions 17 may be considered the interference sub-electrode).

Regarding Claim 8, Kabe discloses the display device according to claim 5, wherein an orthogonal projection of the main sub-portion corresponding to the interference sub-electrode on the first base is located within an orthogonal projection of the interference sub-electrode on the first base (Figure 14, the main sub-portion 17 and the interference sub-electrode 19a overlap entirely).

Regarding Claim 9, Kabe discloses the display device according to claim 6, wherein an orthogonal projection of the main sub-portion corresponding to the interference sub-electrode on the first base is located within an orthogonal projection of the interference sub-electrode on the first base (Figure 15, at least the main sub-portion 17 connected in via hole 36 and the interference sub-electrode 19a overlap). 

Regarding Claim 10, Kabe discloses the display device according to claim 7, wherein an orthogonal projection of the main sub-portion corresponding to the interference sub-electrode on the first base is located within an orthogonal projection of the interference sub-electrode on the first base (Figure 14, the main sub-portion 17 and the interference sub-electrode 19a overlap entirely).

Regarding Claim 11, Kabe discloses the display device according to claim 5, wherein the plurality of main sub-portions are strip-shaped electrodes (Figure 11, as annotated in the rejection of claim 3 above, discloses that the main sub-portions 17 are strip-shaped electrodes);
The interference sub-electrodes are strip-shaped electrodes (Figure 14 discloses interference sub-electrodes 19a are strip-shaped electrodes), and a direction in which the main sub-portions extend is the same as a direction in which the interference sub-electrode extend (Figure 14 discloses a same extension direction; Paragraph 0073). 

Regarding Claim 12, Kabe discloses the display device according to claim 6, wherein the plurality of main sub-portions are strip-shaped electrodes (Figure 11, as annotated in the rejection of claim 3 above, discloses that the main sub-portions 17 are strip-shaped electrodes);
The interference sub-electrodes are strip-shaped electrodes (Figure 15 discloses interference sub-electrodes 19b are strip-shaped electrodes), and a direction in which the main sub-portions extend is the same as a direction in which the interference sub-electrode extend (Figure 15 discloses a same extension direction; Paragraph 0073). 

Regarding Claim 13, Kabe discloses the display device according to claim 7, wherein the plurality of main sub-portions are strip-shaped electrodes (Figure 11, as annotated in the rejection of claim 3 above, discloses that the main sub-portions 17 are strip-shaped electrodes);
The interference sub-electrodes are strip-shaped electrodes (Figure 14 discloses interference sub-electrodes 19a are strip-shaped electrodes), and a direction in which the main sub-portions extend is the same as a direction in which the interference sub-electrode extend (Figure 14 discloses a same extension direction; Paragraph 0073). 

Regarding Claim 18, Kabe discloses a method of manufacturing a display device (Figures 14 or 15), the display device comprising: 
An array substrate (Figure 14 or 15, array substrate 5) and an opposite substrate which are oppositely arranged (Figure 14 or 15, opposite substrate 6b/6c), and
A liquid crystal layer between the array substrate and the opposite substrate (Figure 14 or 15, liquid crystal layer 10), 
The display device comprises a plurality of sub-pixels arranged in an array (Figure 4 discloses a plurality of sub-pixels Vpix), wherein
Manufacturing the array substrate, wherein the array substrate comprises a first base (Figure 14 or 15, first base 1), and
A first electrode and a second electrode of each of the plurality of sub-pixels (Figure 14 or 15, first electrode 15, second electrode 17; Paragraph 0037, where Figure 9 discloses that the first and second electrodes are disposed in each of the plurality of sub-pixels),
The first and the second electrode is located on a side of the first base proximal to the liquid crystal layer (Figure 14 or 15, first electrode 15 and second electrode 17 are closer to liquid crystal layer 10 than base 1); and
Manufacturing the opposite substrate, wherein the opposite substrate comprises a second base and an interference electrode of each of the sub-pixels (Figure 14 or 15, second base 1a, interference electrode 19a/19b), wherein
The interference electrode is located on a side of the second base proximal to the liquid crystal layer (Figure 14 or 15, interference electrode 19a/19b is closer to liquid crystal layer 10 than second base 1a), and
An orthographic projection of the interference electrode of each sub-pixel on the first base at least partially overlaps an orthographic projection of the second electrode of said each sub-pixel on the first base (Figure 14 or 15, interference electrode 19a/19b and second electrode 17 overlap at least partially);
Aligning and assembling the array substrate and the opposite substrate, and filling liquid crystal between the array substrate and the opposite substrate (Figure 14 or 15). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kabe in view of Tominaga (US Publication No.: US 2019/0163024 A1).
Regarding Claim 14, Kabe discloses the display device according to claim 4.
Kabe fails to disclose at least one support structure, the at least one support structure is disposed in one-to-one correspondence with the at least one interference sub-electrode, each support structure is located between the interference sub-electrode corresponding thereto and the second base.
However, Tominaga discloses a similar display comprising at least one support structure, the at least one support structure is disposed in one-to-one correspondence with the at least one interference sub-electrode, each support structure is located between the interference sub-electrode corresponding thereto and the second base (Tominaga, Figure 4, support structure 56 has a one-to-one correspondence with interference sub-electrode 28; Paragraph 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kabe to include a support structure as disclosed by Tominaga. One would have been motivated to do so for the purpose of maintaining a cell gap while also providing connection between electrodes thereby simplifying the manufacturing process (Tominaga, Paragraphs 0033-0035).

Regarding Claim 15, Kabe in view of Tominaga discloses the display device according to claim 14.
Kabe fails to disclose that the at least one support structure and the at least one interference sub-electrode corresponding to each other are formed into a single piece.
However, Tominaga discloses a similar display where the at least one support structure and the at least one interference sub-electrode corresponding to each other are formed into a single piece (Tominaga, Figure 4, support structure 56 and interference sub-electrode 28 are formed into a single piece; Paragraph 0034; Paragraph 0038). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kabe to include a support structure as disclosed by Tominaga. One would have been motivated to do so for the purpose of maintaining a cell gap while also providing connection between electrodes thereby simplifying the manufacturing process (Tominaga, Paragraphs 0033-0035).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kabe in view of Tominaga in further view of Huh et al (US Publication No.: US 2017/0102591 A1, “Huh”).
Regarding Claim 16, Kabe in view of Tominaga discloses the display device according to claim 14.
Kabe fails to disclose that the opposite substrate further comprises a black matrix between the sub-pixels; and wherein the at least one support structure and the black matrix are formed into a single piece.
However, Huh discloses a similar display where the opposite substrate further comprises a black matrix between the sub-pixels; and wherein the at least one support structure and the black matrix are formed into a single piece (Huh, Figure 2, opposite substrate 2, support structure 194, black matrix 192; Paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Kabe to include a black matrix as disclosed by Huh. One would have been motivated to do so for the purpose of preventing light leakage within the display device (Huh, Paragraph 0053). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kabe in view of Liu et al (US Publication No.: US 2017/0249044 A1, “Liu”).
Regarding Claim 17, Kabe discloses the display device according to claim 1.
Kabe fails to disclose that the first electrode comprises a plurality of first sub-electrodes, and the second electrode comprises a plurality of second sub-electrodes; the first sub-electrodes and the second sub-electrodes are alternately arranged in a same layer; and wherein an orthographic projection of the interference electrode in the sub-pixel on the first base at least partially overlaps with an orthographic projection of the first sub-electrode and/or the second sub-electrode on the first base. 
However, Liu discloses a similar display where the first electrode comprises a plurality of first sub-electrodes, and the second electrode comprises a plurality of second sub-electrodes; the first sub-electrodes and the second sub-electrodes are alternately arranged in a same layer; and wherein an orthographic projection of the interference electrode in the sub-pixel on the first base at least partially overlaps with an orthographic projection of the first sub-electrode and/or the second sub-electrode on the first base (Liu, first electrode comprises sub-electrodes 4, second electrode comprises sub-electrodes 5, where interference electrode 3 overlaps with sub-electrode 4 of the first electrode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Kabe to have a particular layout of the first, second and interference electrodes as disclosed by Liu. One would have been motivated to do so for the purpose of creating a shielding function while reducing power consumption thereby improving device functionality (Liu, Paragraphs 0035-0036). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/             Examiner, Art Unit 2871